El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La cuestión a resolver en este recurso es a quién corres-ponde la patria potestad sobre dos niños que son hijos nata-les reconocidos por las partes litigantes. Uno de los niños tenía siete años y el otro tres cuando se presentó la demanda en mayo de 1915, hecho aceptado en la contestación, y, por tan-to, debieron nacer el primero en el año 1908 y el segundo en 1912. El juez de distrito de Ponee resolvió por su sentencia que el primero quedase bajo la patria potestad de la madre y el segundo en la del padre. Otro hijo más pequeño no lo recla-ma el padre por su poca edad. Ambas partes apelaron de la sentencia y como es natural la atacan en el sentido de que a cada uno corresponde el niño que se manda entregar al otro.
El artículo 222 del Código Civil tal como rige desde el año 1907 en que fué enmendado dispone que la patria potestad so-bre los hijos legítimos no emancipados corresponde en primer *452término al padre, y en ausencia, impedimento legal o muerte de éste, a la madre; y la de los Rijos ilegítimos ál padre o a la madre que los Raya reconocido, y si ambos los Rubieran reconocido será en ese caso aplicable la regla establecida para los legítimos. Fundado en este precepto dispuso la senten-cia que el más pequeño de esos niños fuera entregado al padre en ejercicio de su patria potestad, extremo que acepta el padre mas no la madre, quien alega que debe quedar en su poder porque si bien es verdad que la patria potestad sobre él le corresponde al padre su ejercicio no es absoluto y está subordinado al interés del hijo, y que dado que el deman-dante no se preocupó en ver a sus Rijos desde que llegó de España, lo que demuestra abandono y poca intensidad de afectos, y que la niña tiene poco más; de tres años de edad y necesita del cuidado de la madre, entiende que existen moti-vos para que la madre la conserve bajo su patria potestad.
Sin embargo la ley es clara: concede en primer término la patria potestad al padre que la reconoció según admite la recurrente y los motivos que alega la madre para que el padre sea privado de la patria potestad sobre esa niña no son ningu-no de los que la ley lia determinado con tal fin. En el caso de Le Hardy v. Acosta, 18 D. P. R. 456 tratando esta materia dijimos que las condiciones y reservas que limitan la patria potestad son las consignadas en nuestros estatutos y que el artículo 236 del Código Civil expresa claramente las condi-ciones y limitaciones en que pueden los padres ser privados de la patria potestad con respecto a sus hijos, o en que pue-de suspenderse la misma 3^ que a ese estatuto, lo mismo que a otros le es aplicable la máxima “ expressio unius est excltisio alterius” y que esos son los casos en que los tribunales pueden privar por un período más o menos corto o largo al padre del derecho al dominio y custodia de sus hijos. Como nin-guno de los hechos alegados por la madre contra el padre se hallan comprendidos en el artículo 236 del Código Civil es claro que la custodia de esa niña corresponde al padre y el juez no cometió error al declararlo así.
*453Con respecto al niño nacido en 1908 la cuestión es dis-tinta.
Se reconoce por las partes y por el juez que el artículo 222 enmendado a que liemos lieelio referencia al principio de esta opinión es el aplicable pero se sostiene por la madre y por el juez como fundamento de su sentencia disponiendo que quede en poder de la madre, que habiendo nacido antes de 1911 en cuya fecha el artículo 190 del Código Civil fue derogado porque se le sustituyó por otra disposición, de acuer-do con él y según lo declarado en Vargas v. Gispert, 15 D. P. R. 141, la madre adquirió un derecho del que sería privada si se aplicara el artículo 222 por cuya razón es que para soste-ner ese derecho deja de aplicarse el precepto que dispone que al padre corresponde la patria potestad sobre ese niño.
La disposición del artículo 190 citado vino por primera vez a nuestras leyes al aprobarse el Código Civil Revisado en el año 1902, y dice así:
"El padre del hijo ilegítimo deberá sostener a la madre, y al hijo hasta la edad de diez y ocho años, comprendiéndose los gastos de la educación para una profesión u oficio, con arreglo a su posición. Si después de los diez y ocho años, el hijo no pudiese trabajar por imperfección física o mental, deberá el padre seguir sosteniéndole. El sostenimiento consistirá en una pensión mensual en metálico pagada anticipadamente.'’
En el caso de Vargas v. Gispert, supra, el hijo que se discutía nació antes de ser reformado el artículo 222 del Có-digo Civil de acuerdo con el cual la patria potestad corres-pondía al padre y a la madre conjuntamente y se declaró que ial como fue reformado en 1907, o sea dando preferencia al padre para la patria potestad, no podía perjudicar derechos adquiridos por la madre que ya tenía patria potestad sobre su hijo cuando se aprobó la enmienda, y con respecto a la con-iradicción aparente entre los artículos 190 y 217 y 218 del mismo texto referente estos dos a que la obligación de dar alimentos será exigible cuando se necesitaren y que el obligado a prestarlos podría elegir entre pagarlos o mantener en su *454casa al que tiene derecho a ellos, se resolvió que siendo el 190 específico y el 218 general, debe seguirse el específico y excluirse el general por lo que el niño debía quedar en poder de la madre. También resolvió que si se aplicara el artículo 218 se privaría a la madre de atender a sus necesidades con los medios que otorga el hijo y no sería mantenida de acuerdo con el 190.-
Sostiene sin embargo el padre apelante que ese caso no es aplicable porque en él la madre había adquirido la patria potestad al nacer su hijo, conjuntamente con el padre y por eso tenía el derecho de guardarlos en su compañía, pero que en el presente caso la madre no tiene esa patria potestad mientras no ocurra un motivo de incapacidad en el padre y que el artículo 190 no puede tener el alcance de privar al padre de su patria potestad y de conferírsela a la madre cuando la legislatura de modo tan expreso la confiere a aquél.
Creemos que el padre tiene razón porque habiendo nacido su hijo mayor cuando la legislatura en el año 1907 había declarado expresamente que la patria potestad correspondía al padre y que sólo en ciertos casos de excepción correspondía a la madre, en segundo término, no había adquirido la madre ningún derecho de patria potestad como en el caso de Gispert y qué si bien continuó en el código el artículo 190 el derecho que concede es exigible en tanto en cuanto el padre no quiera ejercer su derecho preferente de patria potestad reconocídole por la enmienda de 1907 y que el caso de Vargas v. Gispert es distinto. Si específico es el artículo 190 más específica es la enmienda de 1907 y si el artículo 236 especifica los casos en que se pierde la patria potestad no comprendemos cómo se pueda privar de ella a quien exclusivamente se le dió, por una causa no determinada en la ley. Quizás el artículo 190 crea un derecho en la madre a ser mantenida pero ésta no es cuestión que tengamos que resolver ahora. Al padre le corresponde la patria potestad sobre ese hijo y no hay motivo para que se le prive de su ejercicio.
También se queja el padre de la sentencia en cuanto decía-*455ró que la madre tiene dereclio a percibir una pensión alimen-ticia en unión de su liijo en proporción a .la prueba habida con respecto a alimentos, porque en este caso no se planteó cuestión alguna sobre alimentos, ni se presentó prueba sobre ellos.
La demandada se limitó en su contestación a la demanda a pedir que se desestimara y nada adujo en ella ni por contra demanda para que se declarase que tenía derecho a alimen-tos ni que se le concedieran. La prueba en verdad no se refirió a los bienes que tuviera el demandado sino por una pregunta, que fue excepcionada, y por la contestación a ella en la que aparecen escuetamente las entradas que tiene el demandante por rentas y ganancias de su trabajo. Nada hubo-respecto a las necesidades del hijo y la madre ni sobre loi, gastos que tiene el demandante.
Entendemos que esa cuestión no fué sometida al tribunal poiJ las alegaciones y que no habiéndose practicado la prue-ba que hemos mencionado con el consentimiento de la parte demandante careció el juez de jurisdicción para resolver esa cuestión.
Por las razones expuestas la sentencia apelada debe ser revocada en cuanto niega al padre la custodia y patria potes-tad de su hijo Jaime nacido en 1908 y en cuanto declara dere-cho de alimentos a la demandada y que debe confirmarse en el otro extremo que reconoce la patria potestad del padre sobre su hija natural Rosa.

Revocada la sentencia apelada en'cuanto niega al padre la custodia y patria potestad de su hijo Jaime nacido en 1908 y en cuanto de-clara el derecho de alimentos de la deman-dada y confirma dicha sentencia en el otro extremo que reconoce la patria, potestad del padre sobre su hija Rosa. ■

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
*456El Juez Presidente Sr. Hernández y el Asociado Sr. HuteMson disintieron.